On Respondent’s Petition por, Rehearing
Former opinion filed October 8, 1958.
PERRY, C.J.
Tbe petitioner again urges tbe same matters considered by us on tbe original appeal.
We should at this point take note of an error in our original opinion. In tbe next to tbe last paragraph we cited ORS 137.160 when we intended ORS 137.550, which deals with tbe powers granted circuit courts on revocation of a defendant’s probation order.
Petitioner insists that tbe second sentence of ORS 137.160 must be considered as requiring tbe Circuit Court of Multnomah County at tbe time of its revoca*609tion of the petitioner’s parole to direct that execution of its judgments not commence until the expiration of the sentence of the judgment of the Circuit Court of Washington County. Such effect given to this sentence would enlarge the term of petitioner’s imprisonment, void the order revoking petitioner’s probation, and result in a new and different sentence from that originally entered after the Circuit Court of Multnomah County had exhausted its jurisdiction by fixing the terms of imprisonment at the time the petitioner was convicted.
Perhaps the error in the citation of the statute, as above referred to, led petitioner to believe we recognized that the second sentence of ORS 137.160 was pertinent to this case. The second sentence of ORS 137.160 has no application whatsoever to the issues before us. That sentence specifically refers to and applies only to the subsequent pronouncement of a sentence upon a judgment of conviction had while the defendant is then confined in execution of a prior judgment. The facts set out in our original opinion disclose that the convictions and judgments of the Circuit Court of Multnomah County were prior in time to the conviction and judgment of the Circuit Court of Washington County.
No new judgment of sentence was imposed by the Circuit Court of Multnomah County when petitioner’s period of probation was terminated. The trial court’s revocation orders only directed that the previous judgments be executed.
As pointed out in our original opinion, the addition of the provision that the judgments of the Circuit Court of Multnomah County should be executed concurrently with the execution of the judgment of the Circuit Court of Washington County was erroneous. *610It exceeded the powers granted the trial court on revocation of parole under OES 137.550. It was, therefore, surplusage, but such surplusage, under the facts of this ease, did not amount to a new judgment because the authority of the trial court was limited by OES 137.550.
While it is true that a portion of the time of imprisonment imposed by the judgments in the cases in Multnomah County would run concurrently with the imprisonment of the defendant left unserved under the Washington County judgment, at the time defendant commenced execution of the Multnomah County judgments, it is likewise true that the Circuit Court of Multnomah County was without authority to order that its judgments run concurrently with the judgment of the Circuit Court of Washington County.
The petition for rehearing is denied.